DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent 10,880,270. Although the claims at issue are not identical, they are not patentably distinct from each other because aside from a few minor differences, these claims contain the same limitations and perform the same functions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., (US 20160261621 A1) hereinafter referred to as Srivastava.
Regarding Claims 1, 19, and 20, Srivastava discloses A method comprising: receiving a first plurality of data packets; [paragraph 0015, Assume further that the classifier device has received (e.g., from an input device being used by a network operator) normal behavior parameters that define a normal behavior. Assume further that the classifier device has received behavior information from client devices being used by multiple users] 
detecting a pattern based on a common first set of features present in a subset of the first plurality of data packets; [paragraph 0049, information that identifies a user may include an Internet Protocol (IP) address of client device 210 being used by a user, a type of client device 210 (e.g., a smartphone, a tablet, a desktop computer, etc.) being used by a user, an operating system being used by a user, an internet browser being used by a user, a manufacturer of client device 210 being used by a user, a port identifier of client device 210 being used by a user, a geographic area of a user, an age of a user, an educational background of a user, a gender of a user, any other demographic information about a user, and/or any other information associated with a user that may assist in determining that a user behavior is normal or abnormal] 
receiving a second plurality of data packets with a plurality of source network addresses; [paragraph 0016, the client device, upon receiving an input from User X, may send a request to access a network resource (e.g., the website "trojan.com," as shown by reference number 110] 
determining that a second set of features present in the second plurality of data packets reproduce the pattern by a threshold amount; [paragraph 0017, The classifier device may compare User X's behavior to the normal behavior pattern. The classifier device may determine that a difference between User X's behavior and the normal behavior pattern satisfies a threshold] 
and performing an attack protection against a third plurality of data packets from the plurality of source network addresses. [paragraph 0018, In order to prevent and/or neutralize a network threat associated with User X's abnormal behavior, the classifier device may provide an instruction, as shown by reference number 140, that instructs the network security device to deny the client device permission to access the network resource]
While the Srivastava reference does not explicitly teach every limitation as claimed, it does explicitly teach: [paragraph 0061, While the above description focused on modeling the normal behavior of users, in some implementations, classifier device 240 may additionally, or alternatively, model the abnormal behavior of users] Therefore, in the case where the modeling focuses on the “abnormal behavior of users”, Srivastava would then teach that data is received from a first client device which is used to build the model of abnormal behavior. Data would then be received from a second client device which would be compared to the model of abnormal behavior and if there is a match within a threshold, the data would then be blocked from the second client device. The motivation or suggestion would have been to “additionally, or alternatively, model the abnormal behavior of users.” (paragraph 0061)
Regarding Claim 2, Srivastava discloses further comprising: determining that the second plurality of data packets do not contain malicious payloads and are sent at a rate that satisfies a threshold for valid traffic; and determining that the third plurality of data packets do not contain malicious payloads and are sent at a rate that satisfies a threshold for valid traffic. [paragraph 0020, the network security device may allow a client device to access a network resource when the classifier device determines that a client device is engaged in normal behavior – this would include a second set of data packets as well as a third, fourth, etc]
Regarding Claim 3, Srivastava discloses further comprising: distributing the second plurality of data packets from a firewall device to a set of servers specified as recipients for the second plurality of data packets after determining the second set of features; [paragraph 0016, As shown in FIG. 1, the client device, upon receiving an input from User X, may send a request to access a network resource (e.g., the website “trojan.com,” as shown by reference number 110). Assume that User X had already sent one other request to access trojan.com during a certain time period. Thus, two requests for trojan.com are included in User X's behavior. The network security device may receive behavior information that identifies User X's behavior. As shown by reference number 120, the network security device may provide the behavior information to the classifier device. As shown by reference number 130, the classifier device may determine, using the model, whether User X's behavior is normal] 
and wherein performing the attack protection comprises blocking the third plurality of data packets at the firewall device and preventing distribution of the third plurality of data packets from the firewall device to the set of servers. [paragraph 0018, In order to prevent and/or neutralize a network threat associated with User X's abnormal behavior, the classifier device may provide an instruction, as shown by reference number 140, that instructs the network security device to deny the client device permission to access the network resource]
Regarding Claim 4, Srivastava discloses further comprising: activating the attack protection across a distributed platform by providing the plurality of source network addresses from a first firewall device at a first site of the distributed platform to at least a second firewall device at a second site of the distributed platform in response determining that the second set of features reproduce the pattern by the threshold amount at the first firewall device. [paragraph 0015, Assume that implementation 100 includes a client device, a network security device (e.g., a router, a firewall, a server, or the like)] [paragraph 0017, The classifier device may compare User X's behavior to the normal behavior pattern. The classifier device may determine that a difference between User X's behavior and the normal behavior pattern satisfies a threshold] [paragraph 0018, In order to prevent and/or neutralize a network threat associated with User X's abnormal behavior, the classifier device may provide an instruction, as shown by reference number 140, that instructs the network security device to deny the client device permission to access the network resource]
Regarding Claim 5, Srivastava discloses further comprising: activating the attack protection across a distributed platform by providing the pattern from a first firewall device at a first site of the distributed platform to at least a second firewall device at a second site of the distributed platform in response determining that the second set of features reproduce the pattern by the threshold amount at the first firewall device. [paragraph 0015, Assume that implementation 100 includes a client device, a network security device (e.g., a router, a firewall, a server, or the like)] [paragraph 0017, The classifier device may compare User X's behavior to the normal behavior pattern. The classifier device may determine that a difference between User X's behavior and the normal behavior pattern satisfies a threshold] [paragraph 0018, In order to prevent and/or neutralize a network threat associated with User X's abnormal behavior, the classifier device may provide an instruction, as shown by reference number 140, that instructs the network security device to deny the client device permission to access the network resource]
Regarding Claim 6, Srivastava discloses further comprising: detecting anomalies in data packets from a set of client devices, wherein detecting the anomalies comprises detecting one or more of static values or erratically change values in the data packets from the set of client devices that differ from an expected set of values; [paragraph 0017, The classifier device may determine that a difference between User X's behavior and the normal behavior pattern satisfies a threshold. The classifier device may determine that User X's behavior is abnormal based on determining that the threshold is satisfied. The threshold may be satisfied because the normal behavior pattern includes zero requests to trojan.com but User X's behavior includes two requests to trojan.com. In other words, the classifier device, using the model, may determine that there is a high probability that a user that often requests access to “trojan.com” is an abnormal user who poses a network threat (e.g., “trojan.com” may be a website often used by malicious hackers to download malware that can be spread to other client devices connected to the network)] 
and wherein receiving the first plurality of data packets comprises monitoring subsequent data packets from the set of client devices, and filtering from said monitoring, data packets of other client devices. [paragraph 0018, In order to prevent and/or neutralize a network threat associated with User X's abnormal behavior, the classifier device may provide an instruction, as shown by reference number 140, that instructs the network security device to deny the client device permission to access the network resource. The network security device may provide, to the client device, a notification, indicating that access to “www.trojan.com” has been blocked because of a network threat. The classifier device may store User X's behavior information and update the model based on user X's behavior information – in order to block any future access to www.trojan.com, there must be continued monitoring and monitoring of this specific user rather than other users or client devices]
Regarding Claim 13, Srivastava discloses wherein determining that the second set of features reproduce the pattern by the threshold amount comprises: detecting a repeat of a particular percentage of features in the second plurality of data packets and the subset of the first plurality of data packets. [paragraph 0017, The classifier device may compare User X's behavior to the normal behavior pattern. The classifier device may determine that a difference between User X's behavior and the normal behavior pattern satisfies a threshold. The classifier device may determine that User X's behavior is abnormal based on determining that the threshold is satisfied. The threshold may be satisfied because the normal behavior pattern includes zero requests to trojan.com but User X's behavior includes two requests to trojan.com. In other words, the classifier device, using the model, may determine that there is a high probability that a user that often requests access to “trojan.com” is an abnormal user who poses a network threat (e.g., “trojan.com” may be a website often used by malicious hackers to download malware that can be spread to other client devices connected to the network)]
Regarding Claim 14, Srivastava discloses wherein determining that the second set of features reproduce the pattern by the threshold amount comprises: determining that the second set of features from the second plurality of data packets include values that are within a threshold amount of values from the common first set of features. [paragraph 0017, The classifier device may compare User X's behavior to the normal behavior pattern. The classifier device may determine that a difference between User X's behavior and the normal behavior pattern satisfies a threshold. The classifier device may determine that User X's behavior is abnormal based on determining that the threshold is satisfied. The threshold may be satisfied because the normal behavior pattern includes zero requests to trojan.com but User X's behavior includes two requests to trojan.com. In other words, the classifier device, using the model, may determine that there is a high probability that a user that often requests access to “trojan.com” is an abnormal user who poses a network threat (e.g., “trojan.com” may be a website often used by malicious hackers to download malware that can be spread to other client devices connected to the network)]
Regarding Claim 15, Srivastava discloses wherein the second plurality of data packets and the third plurality of data packets are part of a same persistent low volume attack occurring over a particular duration of time, [paragraph 0017, The classifier device may compare User X's behavior to the normal behavior pattern. The classifier device may determine that a difference between User X's behavior and the normal behavior pattern satisfies a threshold. The classifier device may determine that User X's behavior is abnormal based on determining that the threshold is satisfied. The threshold may be satisfied because the normal behavior pattern includes zero requests to trojan.com but User X's behavior includes two requests to trojan.com. In other words, the classifier device, using the model, may determine that there is a high probability that a user that often requests access to “trojan.com” is an abnormal user who poses a network threat (e.g., “trojan.com” may be a website often used by malicious hackers to download malware that can be spread to other client devices connected to the network)] [paragraph 0020, may include a time period used to detect the threat] 
and wherein performing the attack protection comprises stopping the persistent low volume attack after detecting the pattern in the second plurality of data packets. [paragraph 0018, In order to prevent and/or neutralize a network threat associated with User X's abnormal behavior, the classifier device may provide an instruction, as shown by reference number 140, that instructs the network security device to deny the client device permission to access the network resource]
Regarding Claim 16, Srivastava discloses wherein detecting the pattern comprises: generating a feature vector as a signature of a particular low volume attack based on a specific sequencing of two or more features from the first set of features in two or more different data packets of the subset of the first plurality of data packets. [paragraph 0100, As shown in FIG. 8A, client device 210 receives an input from User B (e.g., the user). As shown by reference number 810, client device 210 sends a request to network security device 220 to access a network resource associated with network resource device 230 identified by IP address “63.88.2.138.” Assume further that client device 210 sends three more requests to the IP address, two requests to x.com and one request to golfing.com (e.g., during a certain time period). Four requests to the IP address, the two requests to x.com, and the one request to golfing.com are included in a behavior associated with the user. Network security device 220 receives behavior information that identifies the user and the behavior]

Claims 7, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava, as applied to Claim 1, above, in view of O’Connor (US 20160352772 A1) hereinafter referred to as O’Connor.
Regarding Claim 7, Srivastava does not explicitly teach wherein detecting the pattern comprises: tokenizing different length segments from the first plurality of data packets into a set of tokens; and determining a repeat of a particular subset of the set of tokens in the subset of the first plurality of data packets.
O’Connor teaches wherein detecting the pattern comprises: tokenizing different length segments from the first plurality of data packets into a set of tokens; and determining a repeat of a particular subset of the set of tokens in the subset of the first plurality of data packets. [paragraph 0018, A target domain name may be parsed or analyzed to extract one or more substrings from the target domain name or URL. These substrings are then compared with one or more databases associated with malicious language used in domain names to identify potentially malicious domain names] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of O’Connor with the disclosure of Srivastava. The motivation or suggestion would have been for “domain classification based on lexical and semantic processing of target domains” to determine malicious content. (Abstract)
Regarding Claim 9, Srivastava does not explicitly teach wherein detecting the pattern comprises: tokenizing different length segments from the first plurality of data packets into a set of tokens; and generating a feature vector comprising counts for a number of times each token in the set of tokens appears in the first plurality of data packets.
O’Connor teaches wherein detecting the pattern comprises: tokenizing different length segments from the first plurality of data packets into a set of tokens; [paragraph 0018, A target domain name may be parsed or analyzed to extract one or more substrings from the target domain name or URL. These substrings are then compared with one or more databases associated with malicious language used in domain names to identify potentially malicious domain names] 
and generating a feature vector comprising counts for a number of times each token in the set of tokens appears in the first plurality of data packets. [paragraph 0063, In one embodiment, a word count vector from terms in an HTML document (Query) is determined. A word count matrix over a collection (Corpus) is then generated. Term frequency-inverse document frequency (TF-IDF) can be applied to determine how important or relevant certain terms are to the collection] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of O’Connor with the disclosure of Srivastava. The motivation or suggestion would have been for “domain classification based on lexical and semantic processing of target domains” to determine malicious content. (Abstract)
Regarding Claim 10, Srivastava does not explicitly teach wherein each feature of the first set of features comprises a different length segment that is extracted from one or more of a data packet header and Uniform Resource Locator ("URL") path.
O’Connor teaches wherein each feature of the first set of features comprises a different length segment that is extracted from one or more of a data packet header and Uniform Resource Locator ("URL") path. [paragraph 0018, A target domain name may be parsed or analyzed to extract one or more substrings from the target domain name or URL. These substrings are then compared with one or more databases associated with malicious language used in domain names to identify potentially malicious domain names] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of O’Connor with the disclosure of Srivastava. The motivation or suggestion would have been for “domain classification based on lexical and semantic processing of target domains” to determine malicious content. (Abstract)
Regarding Claim 17, Srivastava does not explicitly teach wherein detecting the pattern comprises: parsing a URL from each data packet of the first plurality of data packets into different length substrings; and defining the pattern based on a number of times each different length substring is found in the subset of the first plurality of data packets.
O’Connor teaches wherein detecting the pattern comprises: parsing a URL from each data packet of the first plurality of data packets into different length substrings; and defining the pattern based on a number of times each different length substring is found in the subset of the first plurality of data packets. wherein detecting the pattern comprises: parsing a URL from each data packet of the first plurality of data packets into different length substrings; [paragraph 0018, A target domain name may be parsed or analyzed to extract one or more substrings from the target domain name or URL. These substrings are then compared with one or more databases associated with malicious language used in domain names to identify potentially malicious domain names] 
and defining the pattern based on a number of times each different length substring is found in the subset of the first plurality of data packets. [paragraph 0063, In one embodiment, a word count vector from terms in an HTML document (Query) is determined. A word count matrix over a collection (Corpus) is then generated. Term frequency-inverse document frequency (TF-IDF) can be applied to determine how important or relevant certain terms are to the collection] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of O’Connor with the disclosure of Srivastava. The motivation or suggestion would have been for “domain classification based on lexical and semantic processing of target domains” to determine malicious content. (Abstract)
Regarding Claim 18, Srivastava does not explicitly teach wherein determining that the second set of features reproduce the pattern by the threshold amount comprises: detecting that the second plurality of data packets include a threshold number of same different length substrings as the pattern; and detecting that other data packets from other source network addresses do not include the threshold number of the same different length substrings as the pattern.
O’Connor teaches wherein determining that the second set of features reproduce the pattern by the threshold amount comprises: detecting that the second plurality of data packets include a threshold number of same different length substrings as the pattern; and detecting that other data packets from other source network addresses do not include the threshold number of the same different length substrings as the pattern. [paragraph 0063, In one embodiment, a word count vector from terms in an HTML document (Query) is determined. A word count matrix over a collection (Corpus) is then generated. Term frequency-inverse document frequency (TF-IDF) can be applied to determine how important or relevant certain terms are to the collection. TF-IDF may apply a balance between the frequency of terms and the term's rarity over all documents. Latent semantic analysis or indexing (LSA/LSI) is applied in one example, to generate a model including terms and the number of documents in which they appear. The analysis generates one or more document vectors which can be stored in the content vector DB. Each vector represents a document such as text, images, etc. of a web page for example] [paragraph 0064, DDE 372 similarly generates one or more vectors for an input target domain name. The generated vectors are then compared to the vectors in DB 356 to determine if the target domain name is above a threshold similarity with any content represented in the database] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of O’Connor with the disclosure of Srivastava. The motivation or suggestion would have been for “domain classification based on lexical and semantic processing of target domains” to determine malicious content. (Abstract)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of O’Connor, as applied to Claim 7, above, and further in view of Bartas (WO 2005029245 A2) hereinafter referred to as Bartas.
Regarding Claim 8, the combination of Srivastava and O’connor does not explicitly teach wherein tokenizing the different length segments comprises: hashing each different length segments from the first plurality of data packets; and generating a feature vector from a result of hashing the different length segments in one or more data packets.
Bartas teaches wherein tokenizing the different length segments comprises: hashing each different length segments from the first plurality of data packets; and generating a feature vector from a result of hashing the different length segments in one or more data packets. [page 4, lines 21-25, In a preferred embodiment the system also includes a third software application for detecting virus activity comprising: a software routine for hashing data passed over a formed data connection; and a software routine for comparing the hash data to a dataset containing virus signatures, the dataset searchable by hash table index, the hash entries therein derived individually from separate virus signatures] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Bartas with the disclosures of Srivastava and O’Connor. The motivation or suggestion would have been “for solving detected security problems and other network management problems” (page 1, lines 11-12)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava, as applied to Claim 1, above, in view of Smith et al., (US 20160080413 A1) hereinafter referred to as Smith.
Regarding Claim 11, Srivastava discloses wherein determining that the second set of features reproduce the pattern by the threshold amount comprises: detecting that a sequence of two or more data packets in the second plurality of data packets from different client devices include a sequence of features that matches the pattern, and wherein the pattern comprises a corresponding sequence of features from two or more data packets of the first plurality of data packets; [paragraph 0017, The classifier device may determine that a difference between User X's behavior and the normal behavior pattern satisfies a threshold. The classifier device may determine that User X's behavior is abnormal based on determining that the threshold is satisfied. The threshold may be satisfied because the normal behavior pattern includes zero requests to trojan.com but User X's behavior includes two requests to trojan.com. In other words, the classifier device, using the model, may determine that there is a high probability that a user that often requests access to “trojan.com” is an abnormal user who poses a network threat (e.g., “trojan.com” may be a website often used by malicious hackers to download malware that can be spread to other client devices connected to the network)]
Srivastava does not explicitly teach and adding the plurality of source network addresses to a blocking list.
Smith teaches and adding the plurality of source network addresses to a blocking list. [paragraph 0026, In step 140, the address of the requesting device of the first request is added to a black (bad) address list. In one embodiment, the bad address list can be determined fresh for each observation cycle. Even in such an embodiment, some bad addresses can be permanently identified, and may be stored in connection with a firewall] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Smith with the disclosure of Srivastava. The motivation or suggestion would have been “for blocking forgiveness in a system that mitigates distributed denial of service (DDoS) attacks on a network.” (Abstract)
Regarding Claim 12, Srivastava discloses further comprising: receiving a fourth plurality of data packets; detecting that different sequences of features from different sequences of two or more data packets in the fourth plurality of data packets do not match the pattern; [paragraph 0100, As shown in FIG. 8A, client device 210 receives an input from User B (e.g., the user). As shown by reference number 810, client device 210 sends a request to network security device 220 to access a network resource associated with network resource device 230 identified by IP address “63.88.2.138.” Assume further that client device 210 sends three more requests to the IP address, two requests to x.com and one request to golfing.com (e.g., during a certain time period). Four requests to the IP address, the two requests to x.com, and the one request to golfing.com are included in a behavior associated with the user. Network security device 220 receives behavior information that identifies the user and the behavior] 
and distributing the fourth plurality of data packets without adding source network addresses from the fourth plurality of data packets to the blocking list. [paragraph 0102, Classifier device 240 determines that the behavior is normal because a difference between the user's behavior and the normal behavior pattern does not satisfy a threshold. The threshold is not satisfied because a difference between a quantity of requests for golfing.com is not adequate to overshadow the similarities in a quantity of requests for x.com and the IP address (e.g., assume that a lesser weight is applied to a difference between the quantity of requests for golfing.com than to a difference between the quantity of requests for x.com and the IP address)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497